DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 1. Amendments to the specification- C. Other:
The following is replicated from Pages 12-13 of the Office Action mailed 11/12/2021:
Given the nature of the amendments required to overcome the objections to the specification, Applicant is required to make said amendments by filing a substitute specification (see 37 CRF 1.125(a)).
In accordance with 37 CFR 1.125:
The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. 
The text of any added subject matter must be shown by underlining the added text. 
The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. 
The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. 
An accompanying clean version (without markings) must also be supplied. 
Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph.
For further guidance regarding amendments, see MPEP 714. In particular, MPEP 714 II B discusses amendments to the specification.
In making amendments to the specification, Applicant should be careful not to introduce any “new matter”.


Continuation of 3. Amendments to the drawings- C. Other:
The following is replicated from Page 8 of the Office Action mailed 11/12/2021 with emphasis (underlines) added:
Amendments to the drawings must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet". Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper. See 37 CFR 1.121(d). 
Applicant’s amendments to the drawings must include a clean copy of the replacement sheet AND a marked-up copy of the amended Figures. The marked up copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change to the drawings. See 37 CFR 1.121(d)(2).
Examiner has included in this Office Action a sample amendment, which serves as an example of a properly formatted amendment, as “Appendix A”.
For further guidance regarding amendments, see MPEP 714. In particular, MPEP 714 II D discusses amendments to the drawings.
In making amendments to the drawings, Applicant should be careful not to introduce any “new matter”.

Continuation of 4. Amendments to the claims- E. Other:
The following is replicated from Pages 16-17 of the Office Action mailed 11/12/2021:
The proper procedure for amending claims as required by 37 CFR 1.121(c)(1)-(5) is summarized as follows:
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) being marked, except when the claim is being canceled. 

Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Examiner has included in this Office Action a sample amendment, which serves as an example of a properly formatted amendment, as “Appendix A”.
For further guidance regarding amendments, see MPEP 714. In particular, MPEP 714 II C discusses amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772